
	

114 HRES 559 IH: Disapproving of Executive Order 13688 (regarding Federal support for local law enforcement equipment acquisition) issued by President Obama on January 16, 2015.
U.S. House of Representatives
2015-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 559
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2015
			Mr. Trott submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Disapproving of Executive Order 13688 (regarding Federal support for local law enforcement
			 equipment acquisition) issued by President Obama on January 16, 2015.
	
	
 Whereas the terrorist attack in San Bernardino shows that our local authorities are front and center in the fight against ISIS and other terror networks;
 Whereas local law enforcement officials have stated the President’s plan to remove these vehicles will leave communities at risk;
 Whereas if there is an act of terrorism or if there is an active shooter in a mall or a school, local law enforcement are the first responders;
 Whereas the President is making it more challenging for budget-strapped authorities to respond to a potentially deadly attack in their communities; and
 Whereas tracked armored vehicles are used in rescue and response situations and are employed in a responsible manner, only coming out when absolutely necessary: Now, therefore, be it
	
 That the House of Representatives does not favor Executive Order 13688 (regarding Federal support for local law enforcement equipment acquisition) issued by President Obama on January 16, 2015.
		
